Citation Nr: 0004797	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
April 1956.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action in 
which the RO denied DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, death pension and accrued benefits.  
The appellant appealed.  The appellant and her daughter 
appeared and provided testimony at a hearing at the RO before 
the undersigned member of the Board in April 1999.


REMAND

The veteran died on August [redacted], 1998, at the age of 62.  
The death certificate shows that the cause of death was 
cardiopulmonary arrest, overwhelming pneumonia and 
chronic obstructive pulmonary disease.  An autopsy was not 
performed.  The veteran died at the Long Beach, California VA 
medical center (VAMC).

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there had to be a showing that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated the requirement of fault contained in 38 C.F.R. 
§ 3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, 
excluding section (c)(3), remained valid.  This decision was 
ultimately affirmed by the United States Supreme Court  in 
Brown v. Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it is necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c).  




The amended regulation, 38 C.F.R. § 3.358(c)(3), now 
provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1999).

Initially, the Board notes that the issue on appeal is 
complicated by a lack of required evidence in the claims 
folder, varying dates of alleged surgery and treatment, and 
conflicting statements as to the nature of the appeal and the 
benefits claimed thereon, as well as the basis of the basis 
of the underlying contention by the appellant as to her 
entitlement to some type of VA benefits.  As such, and 
following a complete review of the claims folder, the Board 
finds that further development is required before a final 
decision is made on this appeal.

Such action is required before a determination can be made as 
to whether the appellant's claim is well-grounded.  Most of 
the missing records appear to be VA records.  Where documents 
are within the Secretary's control and could reasonably be 
expected to be a part of the record before the Secretary and 
the Board, such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
In addition, the appellant has identified records which she 
asserts, in effect, would make her claim well-grounded.  

By way of procedural background, the veteran initially filed 
a claim for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 in October 1994; no specific 
disability was identified at that time, but the veteran 
reported that he was currently hospitalized at the Long Beach 
California VA Medical Center (VAMC).  By later statement 
dated in May 1995, the veteran cited surgeries claimed to 
have taken place in June and July 1993 at the VAMC as the 
basis for his 1151 claim.  A search for records of surgeries 
in June and July 1993 did not confirm any such procedures 
having been performed on the veteran at those times.  The 
veteran's claim was denied by the RO as not well grounded in 
a March 1996 rating decision on the basis that the veteran 
had not presented evidence of additional disability, or even 
that such surgeries had been performed.

In January 1997, the veteran attempted to reopen his claim of 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151; the RO denied this attempt in a May 1997 rating 
decision.  In his August 1997 NOD, the veteran claimed that a 
report of CT scan taken in April 1992 showed a worsening of 
his back during a March 1992 hospitalization and surgery at 
the VAMC [these dates are different and, in fact, pre-date 
the June and July 1993 dates originally claimed by the 
veteran to have been the basis of his 1151 claim].  Following 
the issuance of a statement of the case (SOC), the veteran 
indicated on his March 1998 substantive appeal to the Board 
(VA Form 9) that he was appealing "under 1151 for 
paraplegia."

By letter of August 24, 1998, prior to receiving notification 
of the veteran's death on August [redacted], 1998, the RO requested 
from the veteran medical records pertaining to his 1991 
automobile accident and all subsequent treatment therefor.  
For obvious reasons, no response was ever received from the 
veteran.  However, at the hearing before the undersigned 
member of the Board at the RO in April 1999, the appellant 
and her representative acknowledged that the veteran first 
became paralyzed following surgery at a private hospital, 
identified as "Kaiser" in September 1991.  The complete 
hospital clinical records pertaining to this hospitalization 
have not been obtained for association with the claims 
folder.

At her Board hearing, the appellant testified that the 
veteran was paralyzed following spinal surgery at a private 
hospital identified as "Kaiser" in September 1991.  The 
veteran was unable to ambulate following that surgery and 
basically paralyzed.  He was reportedly transferred directly 
from Kaiser to the Long Beach, California VA Medical Center 
(VAMC) on October 31, 1991.  The appellant was not clear 
about the exact dates of subsequent hospitalizations, but 
reported there were many.  In addition, she said that the 
veteran had two additional surgeries on his back which were 
performed at the VAMC to correct problems which resulted from 
the September 1991 surgery at the private hospital.  The 
appellant indicated that, even though the veteran was 
essentially paralyzed in September 1991 following the surgery 
at the private hospital, his condition worsened following the 
surgeries conducted at the VAMC in March and June 1992.  
Specifically, the appellant reported that the veteran 
developed bowel and bladder problems which had not previously 
existed, he experienced difficulty breathing, had increased 
pain and weakness, and was no longer able to transfer 
unassisted from his wheelchair to the bed.  The veteran's 
daughter testified that the veteran's condition just kept 
getting worse and worse following his surgeries.

The veteran's representative indicated that there were 16 
volumes of outstanding VA medical records from the Long 
Beach, California VAMC which had not been obtained for 
association with the claims folder.  Some of these medical 
records were reported to be unrelated to the pending issue on 
appeal as the veteran had been followed at that VAMC since 
1965 for a service-connected disability characterized as 
residuals of an inguinal hernia.  Of interest in the pending 
appeal are all VA records (both in-patient hospitalizations 
and outpatient treatment records) dated from October 31, 
1991, the date that the veteran was transferred from the 
private hospital to the Long Beach, California VAMC, up to 
the time of his death in August 1998.

As regards the copies of VA clinical records which are 
currently in the claims folder, they are demonstrably 
incomplete.  They have also been added to the claims folder 
in such a disorderly fashion as to make a systematic review 
of the records exceptionally difficult.  This includes 
difficulty in distinguishing VA hospital clinical records 
from pertinent VA outpatient treatment records, to the extent 
that any of these records are in the claims folder for the 
time periods at issue in the pending appeal.

At the April 1999 hearing, the record was held open for sixty 
days following the hearing so that the appellant and/or her 
representative could submit evidence; no additional evidence 
has been submitted since the date of the hearing.  Remand is 
warranted to obtain and associate the complete hospital 
clinical records pertaining to both the September 1991 
surgery at the private hospital, as well as the reported 
March and June 1992 surgeries on the veteran's back at the 
VAMC in Long Beach, California.  See Jolley v. Derwinski, 1 
Vet. App. 37, 40 (1990); Robinette v. Brown, 8 Vet.App. 69 
(1995).  

The Board notes that at the time of the veteran's death in 
August 1998, he had a claim pending for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  The September 1998 rating action denied entitlement 
to accrued benefits.  In the September 1998 notice of 
disagreement (NOD), the veteran's representative also 
disagreed with the denial of accrued benefits under 
38 U.S.C.A. § 1151.  The Board construes that document to be 
a valid NOD to the denial of accrued benefits.  See 38 C.F.R. 
§ 20.201 (1999).  The appellant was not issued a statement of 
the case (SOC) on this issue.  As such, the RO is now 
required to send the appellant a SOC on the issue of 
entitlement to accrued benefits under 38 U.S.C.A. § 1151 in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a NOD has 
been submitted, the appellant is entitled to a SOC.  The 
failure to issue a SOC is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Long Beach, 
California VAMC and obtain the complete 
VA hospital clinical records for all 
periods of hospitalization, to include 
the hospitalization in October 1991 when 
the veteran was transferred from the 
Kaiser Hospital directly to the Long 
Beach, California VAMC, and the 
hospitalizations during which surgery was 
performed on the veteran in March 1992 
and June 1992.  The RO should also obtain 
the all of the veteran's outpatient 
treatment records reflecting treatment 
between at any time after October 1991.  
The RO is referred to the April 1999 
hearing testimony which reflects that 
these records are substantial and may be 
contained in as many as sixteen volumes.  
All records should be associated with the 
claims folder.

2.  The RO should contact the appellant 
and ascertain the complete name and 
address of the Kaiser Hospital wherein 
the veteran underwent spinal surgery in 
September 1991.  Thereafter, the RO 
should contact that Kaiser Hospital 
facility and obtain a complete copy of 
all of the veteran's medical records 
pertaining to the hospitalization and 
surgery at that facility from the date of 
his admission on August 21, 1991, to the 
date that he was transferred to the Long 
Beach, California VAMC on October 31, 
1991.  All records obtained should be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  The RO should then review 
the evidence in its entirety and 
determine whether the appellant's claim 
for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 is well-
grounded.  In the event that it is, any 
other development deemed necessary should 
be undertaken before further adjudication 
of this issue is undertaken.  

4.  If the determination remains adverse 
to the appellant, both the appellant and 
her representative should be provided 
with a supplemental statement of the 
case, which summarizes the newly received 
evidence and provides a complete 
explanation of the decision reached, and 
be given the opportunity to respond 
within the applicable time.

5.  With respect to the other issue 
raised by the appellant, entitlement to 
accrued benefits based on the veteran's 
claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, the RO 
should provide the appellant and her 
representative with an SOC, in accordance 
with the provisions of 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.29, 19.30.  If 
and only if the appellant perfects her 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return this issue to the Board for 
appellate consideration.  

The appellant need take no action unless otherwise notified, 
but she has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain clarifying data and to ensure due 
process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


